NU SKIN ENTERPRISES, INC.


2006 STOCK INCENTIVE PLAN

Approved by Stockholders on May 25, 2006

Termination Date: April 27, 2016


I.        PURPOSES

        1.1          Eligible Stock Award Recipients. The persons eligible to
receive Stock Awards are the Employees, Directors, and Consultants of the
Company and its Affiliates.

        1.2         Available Stock Awards. The purpose of the Plan is to
provide a means by which eligible recipients of Stock Awards may be given an
opportunity to benefit from increases in value of the Common Stock through the
granting of Stock Awards including, but not limited to: (i) Incentive Stock
Options, (ii) Nonstatutory Stock Options, (iii) Restricted Stock Bonuses, (iv)
Stock Appreciation Rights, (v) Phantom Stock Units, (vi) Restricted Stock Units,
(vii) Performance Share Bonuses, and (viii) Performance Share Units.

        1.3         General Purpose. The Company, by means of this new Plan,
which will serve as the successor to the Company’s Second Amended and Restated
1996 Stock Incentive Plan (the “1996 Plan”), seeks to create incentives for
eligible Employees (including Officers), Directors, and Consultants of the
Company to maximize the long-term value of the Company by receiving Stock Awards
to acquire Common Stock of the Company or Stock Awards for which the value is
measured with reference to Common Stock of the Company.


II.         DEFINITIONS

        2.1         “Affiliate” means a parent or subsidiary of the Company,
with “parent” meaning an entity that controls the Company directly or
indirectly, through one or more intermediaries, and “subsidiary” meaning an
entity that is controlled by the Company directly or indirectly, through one or
more intermediaries. Solely with respect to the granting of any Incentive Stock
Options, Affiliate means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

        2.2         “Beneficial Owner” shall have the meaning ascribed to such
term in Rule 13d-3 promulgated under the Exchange Act.

        2.3          "Board" means the board of directors of the Company.

        2.4         “Cause” means any of the following: (1) the Participant’s
theft, dishonesty, misappropriation or conversion of assets or opportunities
belonging to the Company or falsification of any documents or records related to
the Company or any of its Affiliates; (2) the Participant’s improper use or
disclosure of the Company’s or any of its Affiliate’s confidential or
proprietary information; (3) any action by the Participant which has a material
detrimental effect on the reputation or business of the Company or any of its
Affiliates including the commission of an act of fraud or intentional
misrepresentation; (4) the Participant’s failure or inability to perform any
reasonable assigned duties, if such failure or inability is reasonably capable
of cure, after being provided with a reasonable opportunity

-A-1

to cure, such failure or inability; (5) any material breach by the Participant
of any employment or service agreement between the Participant and the Company
or any of its Affiliates or applicable policy of the Company or any of its
Affiliates, including any non-disclosure agreement or other duty of
confidentiality or insider trading policy, unless such breach can be cured and
is cured pursuant to the terms of such agreement; (6) breach of any applicable
restrictive covenant evidenced by an agreement between the Participant and the
Company or any Affiliate, including breach of any applicable non-competition or
non-solicitation provision and/or improper disclosure or misuse of any
confidential or proprietary information, or (7) the Participant’s conviction
(including any plea of guilty or nolo contendere) of any criminal act which
impairs the Participant’s ability to perform his or her duties with the Company
or any of its Affiliates or conduct related to the Participant’s Service for
which either criminal or civil penalties may be sought. Notwithstanding the
foregoing, the definition of “Cause” in an individual written agreement between
the Company or any of its Affiliates and the Participant shall supersede the
foregoing definition with respect to Stock Awards subject to such individual
agreement (it being understood, however, that if no definition of the term Cause
is set forth in such an individual written agreement, the foregoing definition
shall apply).

        2.5         "Change of Control" means the occurrence of any of the
following events:

(i)  

The sale, exchange, lease or other disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to a
“person” or “group” (as such terms are defined or described in Sections 3(a)(9),
13(d)(3) or 14(d)(2) of the Exchange Act);


(ii)  

Any person or group is or becomes the Beneficial Owner, directly or indirectly,
of more than 50% of the total voting power of the voting stock of the Company
(or any successor to all or substantially all of the assets of the Company or
any entity which controls the Company), including by way of merger,
consolidation or otherwise;


(iii)  

Either a merger or consolidation of the Company with or into another person (as
defined by Section 13(d) or 14(d) of the Exchange Act) if the shareholders of
the Common Stock of the Company immediately prior to such transaction are not
the Beneficial Owners of a majority of the outstanding common stock of the
surviving company or its parent immediately after the transaction;


(iv)  

During any period of two (2) consecutive years, individuals who at the beginning
of such period constituted the Board (together with any new Directors whose
election by such Board or whose nomination for election by the shareholders of
the Company was approved by a vote of a majority of the Directors of the Company
then still in office, who were either Directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to constitute a majority of the Board then in office; or


(v)  

A dissolution or liquidation of the Company.


        2.6         "Code" means the Internal Revenue Code of 1986, as amended.

        2.7         “Committee” means a committee of one or more members of the
Board (or other individuals who are not members of the Board to the extent
allowed by law) appointed by the Board in accordance with Section 3.3 of the
Plan.

        2.8         "Common Stock" means the Class A common shares of the
Company, par value $0.01 per share.



A-2

        2.9         "Company" means Nu Skin Enterprises, Inc., a Delaware
corporation.

        2.10         “Consultant” means any person, including an advisor,
(i) engaged by the Company or an Affiliate to render consulting or advisory
services and who is compensated for such services or (ii) who is a member of the
board of directors of an Affiliate. However, the term “Consultant” shall not
include either Directors who are not compensated by the Company for their
services as a Director or Directors who are compensated by the Company solely
for their services as a Director.

        2.11         “Continuous Service” means that the Participant’s service
with the Company or an Affiliate, whether as an Employee, Director, or
Consultant, is not interrupted or terminated. The Participant’s Continuous
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders service to the Company or an Affiliate
as an Employee, Consultant, or Director, or a change in the entity for which the
Participant renders such service, provided that there is no interruption or
termination of the Participant’s Continuous Service. For example, a change in
status from an Employee of the Company to a Consultant of an Affiliate or a
Director will not constitute an interruption of Continuous Service. Subject to
the requirements of applicable law, the Board or the chief executive officer of
the Company, in that party’s sole discretion, may determine whether Continuous
Service shall be considered interrupted in the case of any leave of absence
approved by the Company or an Affiliate, including sick leave, military leave or
any other personal leave.

        2.12         “Covered Employee” means the chief executive officer and
the four (4) other highest compensated officers of the Company for whom total
compensation is required to be reported to stockholders under the Exchange Act,
as determined for purposes of Section 162(m) of the Code, as such determination
may be amended from time to time.

        2.13         "Director" means a member of the Board of Directors of the
Company.

        2.14        “Disability” means the permanent and total disability of a
person within the meaning of Section 22(e)(3) of the Code for all Incentive
Stock Options. For all other Stock Awards, “Disability” means the Participant
(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months or (b) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death, or can
be expected to last for a continuous period of not less than 12 months,
receiving income replacement benefits for a period of not less than three (3)
months under an accident and health plan covering employees of the Participant’s
employer. Any question as to the existence of that person’s physical or mental
impairment as to which the person or person’s representative and the Company
cannot agree shall be determined in writing by a qualified independent physician
mutually acceptable to the person and the Company (or its Affiliate, as
applicable). If the person and the Company (or its Affiliate, as applicable)
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two (2) physicians shall select a third (3rd)who shall make
such determination in writing. The determination of Disability made in writing
to the Company or an Affiliate and the person shall be final and conclusive for
all purposes of the Stock Awards.

        2.15          "Eligible Director" means any Director who is not employed
by the Company or an Affiliate.

        2.16         “Employee” means any person employed by the Company or an
Affiliate. Service as a Director or compensation by the Company or an Affiliate
solely for services as a Director shall not be sufficient to constitute
“employment” by the Company or an Affiliate.



A-3

        2.17         "Exchange Act" means the Securities Exchange Act of 1934,
as amended.

        2.18          "Fair Market Value" means, as of any date, the value of
the Common Stock determined as follows:

(i)  

If the Common Stock is listed on any established stock exchange or traded on the
Nasdaq National Market or the Nasdaq SmallCap Market, the Fair Market Value of a
share of Common Stock shall be the closing sales price for such stock (or the
closing bid, if no such sales were reported) as quoted on such exchange or
market (or the exchange or market with the greatest volume of trading in the
Common Stock) on the date of determination, as reported in The Wall Street
Journal or such other source as the Board deems reliable;


(ii)  

If the Common Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Board deems reliable; or


(iii)  

In the absence of such markets for the Common Stock, the Fair Market Value shall
be determined in good faith by the Board.


   

Notwithstanding the foregoing, the value of the Common Stock shall at all times
be determined in a manner consistent with the regulations under Section 409A of
the Code, as they may be amended from time to time, with respect to Stock Awards
issued to Participants subject to Section 409A of the Code.


        2.19         “Forfeiture Event” means a Participant engaging in conduct
that results in the Participant’s termination for Cause or engaging in conduct
that would constitute sufficient grounds for termination for Cause (including
where the Participant’s Continuous Service has terminated at the time the
Forfeiture Event occurs).

        2.20         “Full-Value Stock Award” shall mean any of a Restricted
Stock Bonus award, Restricted Stock Unit award, Phantom Stock Unit award,
Performance Share Bonus award, or Performance Share Unit award.

        2.21         “Incentive Stock Option” means an Option intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code and the regulations promulgated thereunder.

        2.22         “Non-Employee Director” means a Director who either (i) is
not a current Employee or Officer of the Company or its parent or a subsidiary,
does not receive compensation (directly or indirectly) from the Company or its
parent or a subsidiary for services rendered as a consultant or in any capacity
other than as a Director (except for an amount as to which disclosure would not
be required under Item 404 of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)), does not possess an interest in any other
transaction as to which disclosure would be required under Item 404 of
Regulation S-K and is not engaged in a business relationship as to which
disclosure would be required under Item 404 of Regulation S-K; or (ii) is
otherwise considered a “non-employee director” for purposes of Rule 16b-3.

        2.23          "Nonstatutory Stock Option" means an Option not intended
to qualify as an Incentive Stock Option.



A-4

        2.24         “Officer” means a person who is an officer of the Company
within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.

        2.25         "Option" means an Incentive Stock Option or a Nonstatutory
Stock Option granted pursuant to the Plan.

        2.26         “Option Agreement” means a written agreement between the
Company and an Optionholder evidencing the terms and conditions of an individual
Option grant. Each Option Agreement shall be subject to the terms and conditions
of the Plan.

        2.27         “Optionholder” means a person to whom an Option is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Option.

        2.28         “Outside Director” means a Director who either (i) is not a
current employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director; or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.

        2.29         “Participant” means a person to whom a Stock Award is
granted pursuant to the Plan or, if applicable, such other person who holds an
outstanding Stock Award.

        2.30         “Performance Share Bonus” means a grant of shares of the
Company’s Common Stock not requiring a Participant to pay any amount of monetary
consideration, and subject to the provisions of Section 8.5 of the Plan.

        2.31         “Performance Share Unit” means the right to receive one (1)
share of the Company’s Common Stock at the time the Performance Share Unit
vests, subject to the provisions of Section 8.6 of the Plan.

        2.32         “Phantom Stock Unit” means the right to receive the value
of one (1) share of the Company’s Common Stock, subject to the provisions of
Section 8.3 of the Plan.

        2.33         "Plan" means this Nu Skin Enterprises, Inc. 2006 Stock
Incentive Plan.

        2.34         “Restricted Stock Bonus” means a grant of shares of the
Company’s Common Stock not requiring a Participant to pay any amount of monetary
consideration, subject to the provisions of Section 8.1 of the Plan.

        2.35         “Restricted Stock Unit” means the right to receive one (1)
share of the Company’s Common Stock at the time the Restricted Stock Unit vests,
subject to the provisions of Section 8.4 of the Plan.

        2.36         “Rule 16b-3” means Rule 16b-3 promulgated under the
Exchange Act or any successor to Rule l6b-3, as in effect from time to time.

        2.37         "Securities Act" means the Securities Act of 1933, as
amended. 2.38 “Stock Appreciation Right” means the right to receive an amount
equal to the Fair Market Value of one (1) share of the Company’s Common Stock on
the day the Stock Appreciation Right is exercised and redeemed, reduced by the
deemed exercise price or base price of such right, subject to the provisions of
Section 8.2 of the Plan.



A-5

        2.39         “Stock Award” means any Option award, Restricted Stock
Bonus award, Stock Appreciation Right award, Phantom Stock Unit award,
Restricted Stock Unit award, Performance Share Bonus award, Performance Share
Unit award, or other stock-based award. These awards may include, but are not
limited to those listed in Section 1.2.

        2.40         “Stock Award Agreement” means a written agreement between
the Company and a holder of a Stock Award setting forth the terms and conditions
of an individual Stock Award grant. Each Stock Award Agreement shall be subject
to the terms and conditions of the Plan.

        2.41         “Ten Percent Shareholder” means a person who owns (or is
deemed to own pursuant to Section 424(d) of the Code) stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or of any of its Affiliates.


III.         ADMINISTRATION

        3.1         Administration by Board. The Board shall administer the Plan
unless and until the Board delegates administration to a Committee, as provided
in Section 3.3.

        3.2         Powers of Board. The Board shall have the power, subject to,
and within the limitations of, the express provisions of the Plan:

    (i)   To determine from time to time which of the persons eligible under the
Plan shall be granted Stock Awards; when and how each Stock Award shall be
granted; what type or combination of types of Stock Awards shall be granted; the
provisions of each Stock Award granted (which need not be identical), including
the time or times when a person shall be permitted to receive cash and/or Common
Stock pursuant to a Stock Award; and the number of shares of Common Stock with
respect to which a Stock Award shall be granted to each such person.


    (ii)   To construe and interpret the Plan and Stock Awards granted under it,
and to establish, amend and revoke rules and regulations for its administration.
The Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.


    (iii)   To amend the Plan or a Stock Award as provided in Section 14 of the
Plan.


    (iv)   Generally, to exercise such powers and to perform such acts as the
Board deems necessary, desirable, convenient or expedient to promote the best
interests of the Company that are not in conflict with the provisions of the
Plan.


    (v)   To adopt sub-plans and/or special provisions applicable to Stock
Awards regulated by the laws of a jurisdiction other than and outside of the
United States, including without limitation determining: (A)  the exercise or
redemption price of Stock Awards, (B) the definition of “Fair Market Value” for
purposes of the Plan, (C) the applicable vesting schedule, (D) the permissible
methods of exercise, (E) the procedure for designating a beneficiary in the




A-6

        event of a Participant’s death, if such designation is to be permitted,
(F) the term of a Stock Award, and (G) the terms and conditions of the
applicable Stock Award Agreement. Such sub-plans and/or special provisions may
take precedence over other provisions of the Plan, with the exception of Section
4 and Section 11 of the Plan; however, unless otherwise superseded by the terms
of such sub-plans and/or special provisions, the provisions of the Plan shall
govern.


    (vi)   To authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of a Stock Award previously granted
by the Board.


    (vii)   To determine whether Stock Awards will be settled in shares of
Common Stock, cash or in any combination thereof.


    (viii)   To determine whether Full Value Stock Awards, but not Options or
Stock Appreciation Rights, will be adjusted for Dividend Equivalents, with
“Dividend Equivalents” meaning a credit, made at the discretion of the Board, to
the account of a Participant in an amount equal to the cash dividends paid on
one share of Common Stock for each share of Common Stock represented by a Full
Value Stock Award held by such Participant.


    (ix)   To impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by a
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of or under a Stock Award, including, without
limitation, (A) restrictions under an insider trading policy and (B)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers.


    (x)   To provide, either at the time a Stock Award is granted or by
subsequent action, that a Stock Award shall contain as a term thereof, a right,
either in tandem with the other rights under the Stock Award or as an
alternative thereto, of the Participant to receive, without payment to the
Company, a number of shares of Common Stock, cash or a combination thereof, the
amount of which is determined by reference to the value of the Stock Award.


        3.3          Delegation to Committee.

    (i)   General. The Board may delegate administration of the Plan to a
Committee or Committees of one or more individuals, to the extent permissible
under the state corporate law which governs the Company, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. If administration is delegated to a Committee, the Committee also may
exercise, in connection with the administration of the Plan, any of the powers
and authority granted to the Board under the Plan. The Committee may delegate to
a subcommittee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board shall thereafter be to the
Committee or subcommittee, as applicable), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan.


    (ii)   Committee Composition when Common Stock is Publicly Traded. So long
as the Common Stock is publicly traded, in the discretion of the Board, a
Committee may consist solely of two or more Outside Directors, in accordance
with Section 162(m) of the Code, and/or solely of two or more Non-Employee
Directors, in accordance with Rule 16b-3. Within the scope of such authority,
the Board or the Committee may (1) delegate to a committee of one or more
individuals who are not Outside Directors the authority to grant Stock Awards to
eligible persons who are either (a) not then Covered Employees and are not
expected to be Covered Employees at




A-7

        the time of recognition of income resulting from such Stock Award or (b)
not persons with respect to whom the Company wishes to comply with Section
162(m) of the Code and/or (2) delegate to a committee of one or more individuals
who are not Non-Employee Directors the authority to grant Stock Awards to
eligible persons who are either (a) not then subject to Section 16 of the
Exchange Act or (b) receiving a Stock Award as to which the Board or Committee
elects not to comply with Rule 16b-3 by having two or more Non-Employee
Directors grant such Stock Award. To the extent permissible under applicable
state corporate law, the Board or Committee may delegate to one or more Officers
of the Company the authority to grant Stock Awards under this Plan to
Participants who are not Officers under applicable law.


        3.4         Effect of Board’s Decision. All determinations,
interpretations and constructions made in good faith by the Board, including any
Committee thereof, and by any persons to whom authority has been appropriately
delegated hereunder shall not be subject to review by any person and shall be
final, binding and conclusive on all persons.


IV.         SHARES SUBJECT TO THE PLAN

        4.1         Share Reserve. Subject to the provisions of Section 13 of
the Plan relating to adjustments upon changes in Common Stock, the maximum
aggregate number of shares of Common Stock that may be issued pursuant to Stock
Awards shall not exceed 6 million shares of Common Stock (“Share Reserve”),
provided that each share of Common Stock issued pursuant to an Option shall
reduce the Share Reserve by one (1) share and each share of Common Stock subject
to the exercised or redeemed portion of a Stock Appreciation Right (whether the
distribution upon redemption is made in cash, stock or a combination of the two)
shall reduce the Share Reserve by 1 share. Each share of Common Stock issued
pursuant to a Full-Value Stock Award shall reduce the Share Reserve by one and
one-half (1½) shares. To the extent that a distribution pursuant to a Stock
Award is made in cash, the Share Reserve shall be reduced by the number of
shares of Common Stock that would otherwise have been issued pursuant to such
Stock Award in the ratio set forth in this Section 4.1 applicable to such Stock
Award. Notwithstanding any other provision of the Plan to the contrary, the
maximum aggregate number of shares of Common Stock that may be issued under the
Plan pursuant to Incentive Stock Options is 6 million shares of Common Stock
(“ISO Limit”), subject to the adjustments provided for in Section 13 of the
Plan.

        4.2         Reversion of Shares to the Share Reserve. If any Stock Award
granted under this Plan shall for any reason (i) expire, be cancelled or
otherwise terminate, in whole or in part, without having been exercised or
redeemed in full, (ii) be reacquired by the Company prior to vesting, or (iii)
be repurchased at cost by the Company prior to vesting, the shares of Common
Stock not acquired under such Stock Award shall revert or be added to the Share
Reserve in the same number as they had initially reduced the Share Reserve, and
thereafter, become available for issuance under the Plan. Notwithstanding the
foregoing, shares of Common Stock shall not revert nor be added back to the
Share Reserve, and such shares shall not thereafter become available for
issuance under the Plan upon or in respect of: (a) the expiration, cancellation
or termination of shares of Common Stock that may be issued pursuant to
Incentive Stock Options, (b) shares tendered in payment, in whole or in part, of
the exercise price of Options awarded hereunder, (c) shares withheld by the
Company to satisfy any tax withholding obligation, (d) shares repurchased by the
Company on the open market using option exercise proceeds, and (e) all shares
covered by a Stock Appreciation Right, to the extent such right is exercised or
redeemed, whether or not shares of Common Stock are actually issued.

        4.3         Source of Shares. The shares of Common Stock subject to the
Plan may be unissued shares or reacquired shares, bought on the market or
otherwise.



A-8


V.         ELIGIBILITY

        5.1         Eligibility for Specific Stock Awards. Incentive Stock
Options may be granted only to Employees. Stock Awards other than Incentive
Stock Options may be granted to Employees, Directors, and Consultants.

        5.2         Ten Percent Shareholders. A Ten Percent Shareholder shall
not be granted an Incentive Stock Option unless the exercise price of such
Option is at least one hundred ten percent (110%) of the Fair Market Value of
the Common Stock at the date of grant and the Option is not exercisable after
the expiration of five (5) years from the date of grant.

        5.3         Annual Section 162(m) Limitation. Subject to the provisions
of Section 13 of the Plan relating to adjustments upon changes in the shares of
Common Stock, no Participant shall be eligible to be granted Incentive Stock
Options, Nonstatutory Stock Options or Stock Appreciation Rights covering more
than 1 million shares of Common Stock during any fiscal year, and no Participant
shall be eligible to receive Restricted Stock Bonus awards, Restricted Stock
Unit awards, Phantom Stock Unit awards, Performance Share Bonus awards or
Performance Share Unit awards covering more than 500,000 shares of Common Stock
during any fiscal year; provided that in connection with his or her initial
service, a Participant may be granted Options or Stock Appreciation Rights
covering not more than an additional 1 million shares of Common Stock, which
shall not count against the limit set forth in the preceding sentence.

        5.4         Consultants.

    (i)   A Consultant shall not be eligible for the grant of a Stock Award if,
at the time of grant, a Form S-8 Registration Statement under the Securities Act
(“Form S-8”) is not available to register either the offer or the sale of the
Company’s securities to such Consultant because of the nature of the services
that the Consultant is providing to the Company, or because the Consultant is
not a natural person, or as otherwise provided by the rules governing the use of
Form S-8, unless the Company determines both (1) that such grant (A) shall be
registered in another manner under the Securities Act (e.g., on a Form S-3
Registration Statement) or (B) does not require registration under the
Securities Act in order to comply with the requirements of the Securities Act,
if applicable, and (2) that such grant complies with the securities laws of all
other relevant jurisdictions.


    (ii)   Form S-8 generally is available to consultants and advisors only if
(A) they are natural persons; (B) they provide bona fide services to the issuer,
its parent or its majority owned subsidiaries; and (C) the services are not in
connection with the offer or sale of securities in a capital-raising
transaction, and do not directly or indirectly promote or maintain a market for
the issuer’s securities.



VI.        OPTION PROVISIONS

        Each Option shall be in such form and shall contain such terms and
conditions as the Board shall deem appropriate. All Options shall be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. The provisions of separate Options need not be identical, but each
Option shall include (through incorporation of provisions hereof by reference in
the Option or otherwise) the substance of each of the following provisions:



A-9

        6.1         Term. Subject to the provisions of Section 5.2 of the Plan
regarding grants of Incentive Stock Options to Ten Percent Shareholders, no
Option shall be exercisable after the expiration of ten (10) years from the date
it was granted. In the absence of a provision to the contrary in the individual
Optionholder’s Option Agreement, the term of the Option shall be seven (7) years
from the date it was granted.

        6.2         Exercise Price of an Option. Subject to the provisions of
Section 5.2 of the Plan regarding Ten Percent Shareholders and the provisions of
Section 3.2(v) of the Plan regarding terms applicable to non-U.S. Participants,
the exercise price of each Option shall be not less than one hundred percent
(100%) of the Fair Market Value of the Common Stock subject to the Option on the
date the Option is granted. Notwithstanding the foregoing, an Option may be
granted with an exercise price lower than that set forth in the preceding
sentence if such Option is granted pursuant to an assumption or substitution for
another option or otherwise in a manner satisfying the provisions of Section 424
and Section 409A of the Code, as applicable.

        6.3         Consideration. The purchase price of Common Stock acquired
pursuant to an Option shall be payable, to the extent permitted by applicable
statutes and regulations, by any of the following methods, as determined at the
discretion of the Board and set forth in an Option Agreement: (1) in cash or by
check at the time the Option is exercised, (2) by delivery to the Company of
other Common Stock, (3) pursuant to a “same day sale” program to the extent
permitted by law, (4) by any other form of consideration permitted by law (but
in no event shall a promissory note or other form of deferred payment constitute
a permissible form of consideration for an Option granted under the Plan), or
(5) by some combination of the foregoing.

        6.4         Transferability of an Incentive Stock Option. An Incentive
Stock Option shall not be transferable except by will or by the laws of descent
and distribution and shall be exercisable during the lifetime of the
Optionholder only by the Optionholder. If not prohibited by the terms of the
applicable Option Agreement, the Optionholder may, by delivering written notice
to the Company, in a form satisfactory to the Company, designate a third party
who, in the event of the death of the Optionholder, shall thereafter be entitled
to exercise the Option.

        6.5         Transferability of a Nonstatutory Stock Option. A
Nonstatutory Stock Option issued under this Plan shall be transferable only to
the extent the Board, in its sole discretion, permits such Nonstatutory Stock
Option to be assigned or transferred for estate planning purposes, subject to
the applicable limitations set forth in the General Instructions to Form S-8
Registration Statement under the Securities Act and any other requirements of
applicable law. Any such permitted transfers shall require the transferee to
become subject to all of the terms and conditions applicable to the Optionee,
including, but not limited to, the terms and conditions set forth in this Plan
and the applicable Option Agreement. If the Nonstatutory Stock Option does not
provide for transferability, then the Nonstatutory Stock Option shall not be
transferable except by will or by the laws of descent and distribution and shall
be exercisable during the lifetime of the Optionholder only by the Optionholder.
If not prohibited by the terms of any applicable Option Agreement, the
Optionholder may, by delivering written notice to the Company, in a form
satisfactory to the Company, designate a third party who, in the event of the
death of the Optionholder, shall thereafter be entitled to exercise the Option.

        6.6         Vesting Generally. Options granted under the Plan shall be
exercisable at such time and upon such terms and conditions as may be determined
by the Board. The vesting provisions of individual Options may vary. The
provisions of this Section 6.6 are subject to any Option provisions governing
the minimum number of shares of Common Stock as to which an Option may be
exercised.



A-10

        6.7         Termination of Continuous Service. In the event an
Optionholder’s Continuous Service terminates (other than upon the Optionholder’s
death or Disability), the Optionholder may exercise his or her Option (to the
extent that the Optionholder was entitled to exercise such Option as of the date
of termination) but only within such period of time as is specified in the
Option Agreement (and in no event later than the expiration of the term of such
Option as set forth in the Option Agreement). If, after termination, the
Optionholder does not exercise his or her Option within the time specified in
the Option Agreement, the Option shall terminate. In the absence of a provision
to the contrary in the individual Optionholder’s Option Agreement, the Option
shall remain exercisable for three (3) months following the termination of the
Optionholder’s Continuous Service.

        6.8         Extension of Termination Date. An Optionholder’s Option
Agreement may also provide that if the exercise of the Option following the
termination of the Optionholder’s Continuous Service (other than upon the
Optionholder’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act or other applicable securities laws, then
the Option shall terminate on the earlier of (i) the expiration of the term of
the Option set forth in the Option Agreement and (ii) the expiration of a period
of three (3) months after the termination of the Optionholder’s Continuous
Service during which the exercise of the Option would not be in violation of
such registration requirements or other applicable securities law. The
provisions of this Section 6.8 notwithstanding, in the event that a sale of the
shares of Common Stock received upon exercise of his or her Option would subject
the Optionholder to liability under Section 16(b) or Rule 10b-5 of the Exchange
Act, then the Option will terminate on the earlier of (1) the fifteenth (15th)
day after the last date upon which such sale would result in liability, or (2)
two hundred ten (210) days following the date of termination of the
Optionholder’s Continuous Service (and in no event later than the expiration of
the term of the Option).

        6.9         Disability of Optionholder. In the event that an
Optionholder’s Continuous Service terminates as a result of the Optionholder’s
Disability, the Optionholder may exercise his or her Option to the extent that
the Optionholder was entitled to exercise such Option as of the date of
termination, but only within such period of time as is specified in the Option
Agreement (and in no event later than the expiration of the term of such Option
as set forth in the Option Agreement). If, after termination, the Optionholder
does not exercise his or her Option within the time specified in the Option
Agreement, the Option shall terminate. In the absence of a provision to the
contrary in the individual Optionholder’s Option Agreement, the Option shall
remain exercisable for twelve (12) months following such termination.

        6.10         Death of Optionholder. In the event (i) an Optionholder’s
Continuous Service terminates as a result of the Optionholder’s death or
(ii) the Optionholder dies within the post-termination exercise period (if any)
specified in the Option Agreement after the termination of the Optionholder’s
Continuous Service for a reason other than death, then, subject to the terms of
the applicable Option Agreement, the Option may be exercised (to the extent the
Optionholder was entitled to exercise such Option as of the date of death) by
the Optionholder’s estate, by a person who acquired the right to exercise the
Option by bequest or inheritance or by a person designated to exercise the
Option upon the Optionholder’s death pursuant to Section 6.4 or 6.5 of the Plan,
but only within such period of time as is specified in the Option Agreement (and
in no event later than the expiration of the term of such Option as set forth in
the Option Agreement). If, after death, the Option is not exercised within the
time specified in the Option Agreement, the Option shall terminate. In the
absence of a provision to the contrary in the individual Optionholder’s Option
Agreement, the Option shall remain exercisable for twelve (12) months following
the Optionholder’s death.



A-11

        6.11         Termination of Unvested Options. Unless otherwise specified
in the applicable Option Agreement, any Option or portion thereof that is not
vested at the time of termination of Continuous Service shall lapse and
terminate, and shall not be exercisable by the Optionee or any other person.

        6.12         Early Exercise Generally Not Permitted. The Company’s
general policy is not to allow the Optionholder to exercise the Option as to any
part or all of the shares of Common Stock subject to the Option prior to the
vesting of the Option. If, however, an Option Agreement does permit such early
exercise, any unvested shares of Common Stock so purchased may be subject to a
repurchase option in favor of the Company or to any other restriction the Board
determines to be appropriate.


VII.         NON-DISCRETIONARY STOCK AWARDS FOR ELIGIBLE DIRECTORS

        In addition to any other Stock Awards that Eligible Directors may be
granted on a discretionary basis under the Plan, each Eligible Director of the
Company shall be automatically granted without the necessity of action by the
Board, the following grants:

        7.1         Initial Award Grant. On the first day following the date
that a Director commences service on the Board and satisfies the definition of
an Eligible Director, an initial grant of Nonstatutory Stock Options and
Restricted Stock Units shall automatically be made to that Eligible Director.
The number of shares subject to this Initial Grant and other terms governing
this Initial Grant shall be as determined by the Board in its sole discretion.
If the Board does not establish the number of shares subject to the initial
Nonstatutory Stock Options and Restricted Stock Units for a given newly-elected
Eligible Director prior to the date of grant for such Initial Grant, then the
number shall be the same as the number of shares of Common Stock subject to the
Initial Grant provided to the immediately preceding newly-elected Eligible
Director. If at the time a Director commences service on the Board, the Director
does not satisfy the definition of an Eligible Director, such Director shall not
be entitled to an Initial Grant at any time, even if such Director subsequently
becomes an Eligible Director.

        7.2 Annual Stock Option Grant. An annual grant of Nonstatutory Stock
Options shall automatically be made to each Eligible Director who (1) is
re-elected to the Board, (2) is an Eligible Director on the relevant grant date,
and (3) has served as a Director for a period of at least six (6) months. The
number of shares subject to this Annual Grant and other terms governing this
Annual Grant shall be as determined by the Board in its sole discretion. If the
Board does not establish the number of shares subject to the Annual Grant prior
to the date of grant for such Annual Grant, then the number shall be the same as
the number of shares of Common Stock subject to the Annual Grant for the
immediately preceding year. The date of grant of an Annual Grant is the date on
which the Eligible Director is re-elected to serve on the Board. Annual Grants
made in connection with the Company’s 2006 Annual Meeting of Stockholders shall
be made pursuant to the terms of this Section 7.2.


VIII.         PROVISIONS OF STOCK AWARDS OTHER THAN OPTIONS

        8.1         Restricted Stock Bonus Awards. Each Restricted Stock Bonus
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. Restricted Stock Bonuses shall be paid by the
Company in shares of the Common Stock of the Company. The terms and conditions
of Restricted Stock Bonus agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Bonus agreements need not be
identical, but each Restricted Stock Bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

(i)  

Consideration. At the discretion of the Board, a Restricted Stock Bonus may be
awarded in consideration for past services actually rendered to the Company or
an Affiliate for its




A-12

   

benefit; provided, however, that in the case of a Restricted Stock Bonus to be
made to a new Employee, Director, or Consultant who has not performed prior
services for the Company, the Company will require payment of the par value of
the Common Stock by cash or check to the extent required by Delaware General
Corporation Law.


    (ii)   Vesting. Vesting shall generally be based on the Participant’s
Continuous Service. The Board shall determine the vesting schedule applicable to
any Restricted Stock Bonus award. Shares of Common Stock awarded under the
Restricted Stock Bonus agreement shall be subject to a share reacquisition right
in favor of the Company in accordance with a vesting schedule to be determined
by the Board.


    (iii)   Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall automatically
reacquire without cost any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of termination under the terms
of the Restricted Stock Bonus agreement.


    (iv)   Transferability. Rights to acquire shares of Common Stock under the
Restricted Stock Bonus agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Restricted Stock Bonus
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Restricted Stock Bonus agreement remains subject to the
terms of the Restricted Stock Bonus agreement.


        8.2         Stock Appreciation Rights. Two types of Stock Appreciation
Rights ("SARs") shall be authorized for issuance under the Plan: (1) stand-alone
SARs and (2) stapled SARs.

    (i)   Stand-Alone SARs. The following terms and conditions shall govern the
grant and redeemability of stand-alone SARs:


      (A)   The stand-alone SAR shall cover a specified number of underlying
shares of Common Stock and shall be exercisable and redeemable upon such terms
and conditions as the Board may establish. Upon the exercise and redemption of
the stand-alone SAR, the holder shall be entitled to receive a distribution from
the Company in an amount equal to the excess of (i) the aggregate Fair Market
Value (on the exercise and redemption date) of the shares of Common Stock
underlying the redeemed right over (ii) the aggregate exercise price in effect
for those shares.


      (B)   The number of shares of Common Stock underlying each stand-alone SAR
and the exercise price in effect for those shares shall be determined by the
Board in its sole discretion at the time the stand-alone SAR is granted. In no
event, however, may the exercise price per share be less than one hundred
percent (100%) of the Fair Market Value per underlying share of Common Stock on
the grant date.


      (C)   No SAR shall be exerciseable or redeemable after the expiration of
ten (10) years after the date it was granted. In the absence of a provision to
the contrary in the individual’s Stock Award Agreement, the term of the SAR
shall be seven (7) years from the date of grant.


      (D)   The distribution with respect to any exercised and redeemed
stand-alone SAR may be made in shares of Common Stock valued at Fair Market
Value on the exercise and redemption date, in cash, or partly in shares and
partly in cash, as the Board shall in its sole discretion deem appropriate.




A-13

    (ii)   Stapled SARs. The following terms and conditions shall govern the
grant and redemption of stapled SARs:


      (A)   Stapled SARs may only be granted concurrently with an Option to
acquire the same number of shares of Common Stock as the number of such shares
underlying the stapled SARs.


      (B)   Stapled SARs shall be exercisable and redeemable upon such terms and
conditions as the Board may establish and shall grant a holder the right to
elect among (i) the exercise of the concurrently granted Option for shares of
Common Stock, whereupon the number of shares of Common Stock subject to the
stapled SARs shall be reduced by an equivalent number, (ii) the exercise and
redemption of such stapled SARs in exchange for a distribution from the Company
in an amount equal to the excess of the Fair Market Value (on the exercise and
redemption date) of the number of vested shares which the holder redeems over
the aggregate exercise price for such vested shares, whereupon the number of
shares of Common Stock subject to the concurrently granted Option shall be
reduced by any equivalent number, or (iii) a combination of (i) and (ii).


      (C)   The distribution to which the holder of stapled SARs shall become
entitled under this Section 8 upon the redemption of stapled SARs as described
in Section 8.3(ii)(B) above may be made in shares of Common Stock valued at Fair
Market Value on the exercise and redemption date, in cash, or partly in shares
and partly in cash, as the Board shall in its sole discretion deem appropriate.


        8.3          Phantom Stock Units. The following terms and conditions
shall govern the grant and redeemability of Phantom Stock Units:

    (i)   Phantom Stock Unit awards shall be exercisable and redeemable by the
Participant to the Company upon such terms and conditions as the Board may
establish. The value of a single Phantom Stock Unit shall be equal to the Fair
Market Value of a share of Common Stock, unless the Board otherwise provides in
the terms of the Stock Award Agreement.


    (ii)   The distribution with respect to any exercised Phantom Stock Unit
award may be made in shares of Common Stock valued at Fair Market Value on the
exercise and redemption date, in cash, or partly in shares and partly in cash,
as the Board shall in its sole discretion deem appropriate.


        8.4          Restricted Stock Units. The following terms and conditions
shall govern the grant and redeemability of Restricted Stock Units:

        A Restricted Stock Unit is the right to receive one (1) share of the
Company’s Common Stock at the time the Restricted Stock Unit vests. Restricted
Stock Units shall be settled as soon as administratively practicable following
the vesting of the Restricted Stock Unit.

        Each Restricted Stock Unit agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate. The terms
and conditions of Restricted Stock Unit agreements may change from time to time,
and the terms and conditions of separate Restricted Stock Unit agreements need
not be identical, but each Restricted Stock Unit agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:



A-14

    (i)   Vesting. Vesting shall generally be based on the Participant’s
Continuous Service. The Board shall determine the vesting schedule applicable to
any such Restricted Stock Unit award. Shares of Common Stock awarded under the
Restricted Stock Unit agreement may be subject to a share reacquisition right in
favor of the Company in accordance with a vesting schedule to be determined by
the Board.


    (ii)   Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Participant shall automatically
forfeit any or all of the shares of Common Stock that have not vested as of the
date of termination under the terms of the Restricted Stock Unit agreement.


    (iii)   Transferability. Rights to acquire the shares of Common Stock under
the Restricted Stock Unit agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Restricted Stock
Unit agreement, as the Board shall determine in its discretion, so long as any
Common Stock awarded under the Restricted Stock Unit agreement remains subject
to the terms of the Restricted Stock Unit agreement.


        8.5         Performance Share Bonus Awards. Each Performance Share Bonus
agreement shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. Performance Share Bonuses shall be paid by the
Company in shares of the Common Stock of the Company. The terms and conditions
of Performance Share Bonus agreements may change from time to time, and the
terms and conditions of separate Performance Share Bonus agreements need not be
identical, but each Performance Share Bonus agreement shall include (through
incorporation of provisions hereof by reference in the agreement or otherwise)
the substance of each of the following provisions:

    (i)   Consideration. At the discretion of the Board, a Performance Share
Bonus may be awarded in consideration for past services actually rendered to the
Company or an Affiliate for its benefit. In the event that a Performance Share
Bonus is granted to a new Employee, Director, or Consultant who has not
performed prior services for the Company, the Company will require payment of
the par value of the Common Stock by cash or check to the extent required by
Delaware General Corporation Law.


    (ii)   Vesting. Vesting shall be based on the achievement of certain
performance criteria, whether financial, transactional or otherwise, as
determined by the Board. Vesting shall be subject to the terms and conditions of
the Performance Share Bonus agreement. Upon failure to meet performance
criteria, shares of Common Stock awarded under the Performance Share Bonus
agreement shall be subject to a share reacquisition right in favor of the
Company in accordance with a vesting schedule to be determined by the Board.


    (iii)   Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company shall reacquire any or
all of the shares of Common Stock held by the Participant that have not vested
as of the date of termination under the terms of the Performance Share Bonus
agreement.


    (iv)   Transferability. Rights to acquire shares of Common Stock under the
Performance Share Bonus agreement shall be transferable by the Participant only
upon such terms and conditions as are set forth in the Performance Share Bonus
agreement, as the Board shall determine in its discretion, so long as Common
Stock awarded under the Performance Share Bonus agreement remains subject to the
terms of the Performance Share Bonus agreement.




A-15

        8.6         Performance Share Units. The following terms and conditions
shall govern the grant and redeemability of Performance Share Units:

        A Performance Share Unit is the right to receive one (1) share of the
Company’s Common Stock at the time the Performance Share Unit vests. Performance
Share Units shall be settled as soon as administratively practicable following
the vesting of the Performance Share Unit.

        Each Performance Share Unit agreement shall be in such form and shall
contain such terms and conditions as the Board shall deem appropriate. The terms
and conditions of Performance Share Unit agreements may change from time to
time, and the terms and conditions of separate Performance Share Unit agreements
need not be identical, but each Performance Share Unit agreement shall include
(through incorporation of provisions hereof by reference in the agreement or
otherwise) the substance of each of the following provisions:

    (i)   Vesting. Vesting shall be based on the achievement of certain
performance criteria, whether financial, transactional or otherwise, as
determined by the Board. Vesting shall be subject to the terms and conditions of
the Performance Share Unit agreement. Upon failure to meet performance criteria,
shares of Common Stock awarded under the Performance Share Unit agreement may be
subject to a share reacquisition right in favor of the Company in accordance
with a vesting schedule to be determined by the Board.


    (ii)   Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Participant shall automatically
forfeit any or all of the shares of Common Stock that have not vested as of the
date of termination under the terms of the Performance Share Unit agreement.


    (iii)   Transferability. Rights to acquire the shares of Common Stock under
the Performance Share Unit agreement shall be transferable by the Participant
only upon such terms and conditions as are set forth in the Performance Share
Unit agreement, as the Board shall determine in its discretion, so long as
Common Stock awarded under the Performance Share Unit agreement remains subject
to the terms of the Performance Share Unit agreement.


        8.7         Performance-Based Awards. Notwithstanding anything to the
contrary herein, any Stock Awards granted under this Plan may be granted in a
manner which may be deductible by the Company under Section 162(m) of the Code
(or any successor section thereto) and/or compliant with the requirements of
Section 409A of the Code for performance-based compensation (“Performance-Based
Awards”). To the extent required by Section 162(m) of the Code, a Participant’s
Performance-Based Award shall be determined based on the attainment of written
performance goals approved by the Board for a performance period established by
the Board (i) while the outcome for that performance period is substantially
uncertain and (ii) no more than ninety (90) days after the commencement of the
performance period to which the performance goal relates or, if less, the number
of days which is equal to twenty-five percent (25%) of the relevant performance
period.

    (i)   Performance Goals. The performance goals for any performance period
shall be based on the following objective business criteria and measured against
past Company performance, as the Committee determines: (a) pre-tax income;
(b) revenue or sales; (c) operating income; (d) operating profit; (e) net
earnings; (f) net income; (g) cash flow; (h) earnings per share or book value
per share; (i) return on equity; (j) return on invested capital or assets;
(k) cost reductions or savings or expense management; (l) funds from operations;
(m) improvements in capital structure; (n) maintenance or improvement of profit
margins; (o) market share; (p) working capital; (q) stock price;
(r) consolidated earnings before any one or more of the




A-16

        following items: interest, taxes, depreciation or amortization;
(s) implementation of the Company’s targets, critical processes and/or projects;
(t) gross margins, (u) specified product sales, (v) inventory turns; (w)
distributor, executive distributor, and/or preferred customer numbers, (x)
product subscription numbers; or (y) distributor and customer retention rates.


  The foregoing criteria may relate to the Company, one or more of its
Affiliates, or one or more of its markets, divisions, units or product lines, or
any combination of the foregoing, and may be applied on an absolute basis and/or
be relative to one or more peer group companies or indices, or any combination
thereof, all as the Committee shall determine. In addition, to the degree
consistent with Section 162(m) of the Code and/or Section 409A of the Code, the
performance goals may be calculated without regard to extraordinary items.
Without limiting the generality of the foregoing, the Committee may
appropriately adjust any evaluation of performance under a performance target to
exclude any of the following events that occurs during an Incentive Period: (A)
the effects of currency fluctuations, (B) any or all items that are excluded
from the calculation of non-GAAP earnings, (C) asset write-downs, (D) litigation
or claim judgments or settlements, (D) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (F) accruals for recapitalization, reorganization and restructuring
programs, (G) the discontinuation, disposal or acquisition of a business or
division, and (H) any other extraordinary, infrequent or non-operational items
or events thereof, all as the Board shall determine.


    (ii)   Award Limits and Requirements for Performance-Based Awards. The
maximum amount of a Performance-Based Award payable during a fiscal year to any
Participant is set forth in Section 5.3 of the Plan. To the extent required by
Section 162(m) of the Code, the Board shall determine whether, with respect to a
performance period, the applicable performance goals have been met with respect
to a given Participant and, if they have, to so certify and ascertain the amount
of the applicable Performance-Based Award. No Performance-Based Awards will be
paid for such performance period until such certification is made by the Board.
The amount of the Performance-Based Award actually paid to a given Participant
may be less than the amount determined by the applicable performance goal
formula, at the discretion of the Board. The amount of the Performance-Based
Award determined by the Board for a performance period shall be paid to the
Participant at such time as determined by the Board in its sole discretion after
the end of such performance period; provided, however, that such payment or
delivery shall be made in compliance with Section 409A of the Code and the
regulations thereunder.


    (iii)   Other. The grant of a Performance-Based Award may be made solely
under this Plan or may be made pursuant to such other plan or program as the
Committee shall determine in its sole discretion, including the Company’s 2006
Senior Executive Incentive Plan.



IX.        COVENANTS OF THE COMPANY

        9.1         Availability of Shares. During the terms of the Stock
Awards, the Company shall keep available at all times the number of shares of
Common Stock required to satisfy such Stock Awards.

        9.2         Securities Law Compliance. The Company shall seek to obtain
from each regulatory commission or agency having jurisdiction over the Plan such
authority as may be required to grant Stock Awards and to issue and sell shares
of Common Stock upon exercise, redemption or satisfaction of the Stock Awards;
provided, however, that this undertaking shall not require the Company to
register under the Securities Act, or under any foreign law of similar effect,
the Plan, any Stock Award or any Common Stock issued or issuable pursuant to any
such Stock Award nor shall it require the Company to comply with any applicable
securities laws or regulations if such compliance would be unduly burdensome



A-17

or costly, as determined by the Board in its sole discretion. If, after
reasonable efforts, the Company is unable to obtain from any such regulatory
commission or agency the authority which counsel for the Company deems necessary
for the lawful issuance and sale of Common Stock under the Plan, the Company
shall be relieved from any liability for failure to issue and sell Common Stock
related to such Stock Awards unless and until such authority is obtained.


X.         USE OF PROCEEDS FROM STOCK

        Proceeds from the sale of Common Stock pursuant to Stock Awards shall
constitute general funds of the Company.


XI.         CANCELLATION AND RE-GRANT OF OPTIONS AND SARS

        The Board shall not have the authority to effect, at any time, (i) the
repricing of any outstanding Options or SARs under the Plan, which includes
reduction in exercise price, base price, or replacement of underwater options
with any other form of equity award or with cash, (ii) the cancellation of any
outstanding Options or SARs under the Plan that are underwater and the grant in
substitution therefor of new Options or SARs under the Plan covering the same or
different number of shares of Common Stock, and/or (iii) cancellation of
underwater Options or SARs and replacement with Full Value Awards or cash.
Notwithstanding the foregoing, the Board may grant an Option or SARs with an
exercise or redemption price lower than that set forth above if such Option or
SARs is granted as part of a transaction to which Section 424 or Section 409A of
the Code applies.


XII.         MISCELLANEOUS

        12.1         Acceleration of Exercisability and Vesting. The Board (or
Committee, if so authorized by the Board) shall have the power to accelerate
exercisability and/or vesting when it deems fit, such as upon a Change of
Control. The Board or Committee shall have the power to accelerate the time at
which a Stock Award may first be exercised or the time during which a Stock
Award or any part thereof will vest in accordance with the Plan, notwithstanding
the provisions in the Stock Award stating the time at which it may first be
exercised or the time during which it will vest.

        12.2         Shareholder Rights. No Participant shall be deemed to be
the holder of, or to have any of the rights of a holder with respect to, any
shares of Common Stock subject to a Stock Award except to the extent that the
Company has issued the shares of Common Stock relating to such Stock Award.

        12.3         No Employment or Other Service Rights. Nothing in the Plan
or any instrument executed or Stock Award granted pursuant thereto shall confer
upon any Participant any right to continue to serve the Company or an Affiliate
in the capacity in effect at the time the Stock Award was granted or shall
affect the right of the Company or an Affiliate to terminate (i) the employment
of an Employee with or without notice and with or without cause, (ii) the
service of a Consultant pursuant to the terms of such Consultant’s agreement
with the Company or an Affiliate; or (iii) the service of a Director pursuant to
the Bylaws of the Company, and any applicable provisions of the corporate law of
the state or other jurisdiction in which the Company is domiciled, as the case
may be.

        12.4         Incentive Stock Option $100,000 Limitation. To the extent
that the aggregate Fair Market Value (determined at the time of grant) of Common
Stock with respect to which Incentive Stock Options are exercisable for the
first time by any Optionholder during any calendar year (under all plans of the
Company and its Affiliates) exceeds one hundred thousand dollars ($100,000), or
such other limit as may be set by law, the Options or portions thereof which
exceed such limit (according to the order in which they were granted) shall be
treated as Nonstatutory Stock Options.



A-18

        12.5         Investment Assurances. The Company may require a
Participant, as a condition of exercising or redeeming a Stock Award or
acquiring Common Stock under any Stock Award, (i) to give written assurances
satisfactory to the Company as to the Participant’s knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
acquiring the Common Stock; (ii) to give written assurances satisfactory to the
Company stating that the Participant is acquiring Common Stock subject to the
Stock Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock; and (iii) to give such
other written assurances as the Company may determine are reasonable in order to
comply with applicable law. The foregoing requirements, and any assurances given
pursuant to such requirements, shall be inoperative if (1) the issuance of the
shares of Common Stock under the Stock Award has been registered under a then
currently effective registration statement under the Securities Act or (2) as to
any particular requirement, a determination is made by counsel for the Company
that such requirement need not be met in the circumstances under the then
applicable securities laws, and in either case otherwise complies with
applicable law. The Company may, upon advice of counsel to the Company, place
legends on stock certificates issued under the Plan as such counsel deems
necessary or appropriate in order to comply with applicable laws, including, but
not limited to, legends restricting the transfer of the Common Stock.

        12.6         Withholding Obligations. To the extent provided by the
terms of a Stock Award Agreement, the Participant may satisfy any federal,
state, local, or foreign tax withholding obligation relating to the exercise or
redemption of a Stock Award or the acquisition, vesting, distribution or
transfer of Common Stock under a Stock Award by any of the following means (in
addition to the Company’s right to withhold from any compensation paid to the
Participant by the Company) or by a combination of such means: (i) tendering a
cash payment; (ii) authorizing the Company to withhold shares of Common Stock
from the shares of Common Stock otherwise issuable to the Participant, provided,
however, that no shares of Common Stock are withheld with a value exceeding the
minimum amount of tax required to be withheld by law; or (iii) delivering to the
Company owned and unencumbered shares of Common Stock, provided, however, that
in the case of the tender of shares, any such shares have been held by the
Participant for not less than six (6) months (or such other period as
established by the Board to avoid a supplemental change to earnings for
financial accounting purposes).

        12.7         Section 409A. Notwithstanding anything in the Plan to the
contrary, it is the intent of the Company that the administration of the Plan,
and the granting of all Stock Awards under this Plan, shall be done in
accordance with Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder, including any
guidance or regulations that may be issued after the effective date of this
Plan, and shall not cause the acceleration of, or the imposition of the
additional, taxes provided for in Section 409A of the Code. Any Stock Award
shall be granted, deferred, paid out or modified under this Plan in a manner
that shall be intended to avoid resulting in the acceleration of taxation, or
the imposition of penalty taxation, under Section 409A upon a Participant. In
the event that it is reasonably determined by the Board that any amounts payable
in respect of any Stock Award under the Plan will be taxable to a Participant
under Section 409A of the Code prior to the payment and/or delivery to such
Participant of such amounts or will be subject to the acceleration of taxation
or the imposition of penalty taxation under Section 409A of the Code, the
Company may either (i) adopt such amendments to the Plan and related Stock
Award, and appropriate policies and procedures, including amendments and
policies with retroactive effect, that the Board determines necessary or
appropriate to preserve the intended tax treatment of the benefits provided by
the Plan and Stock Awards hereunder, and/or (ii) take such other actions as the
Board determines necessary or appropriate to comply with the requirements of
Section 409A of the Code.



A-19

        12.8         Forfeiture of Stock Awards. To the extent set forth in a
Stock Award Agreement, if at any time during the Participant’s Continuous
Service or at any time following the termination of Continuous Service until the
later of: (i) the twelve (12) month anniversary of the Participant’s termination
of Continuous Service for any reason, and (ii) the six (6) month anniversary of
the date the Participant exercises or redeems any outstanding Options, Stock
Appreciation Rights or Phantom Stock Units and/or vests in any Stock Award
(other than an Option, Stock Appreciation Right or Phantom Stock Unit), a
Forfeiture Event occurs, then the Committee may, in its sole discretion, direct
that:

(A)  

all outstanding Stock Awards shall terminate in full;


(B)  

the Participant shall pay to the Company an amount equal to the gain realized
upon the exercise or redemption of any Options, Stock Appreciation Rights and
Phantom Stock Units or any sale of the underlying shares obtained during the
twelve (12) month period immediately preceding the Forfeiture Event and/or any
gain realized upon any exercise, redemption or sale of the underlying shares of
Common Stock upon or after the occurrence of any Forfeiture Event; and


(C)  

the Participant shall forfeit and return to the Company, as applicable, any
unvested shares pursuant to all outstanding Stock Awards (other than Options,
Stock Appreciation Rights and Phantom Stock Units) and/or pay to the Company the
gain realized from the grant, vesting or sale of any shares obtained pursuant to
such Stock Award during the twelve (12) month period immediately preceding the
Forfeiture Event or at any time on the date of or after the occurrence of such
Forfeiture Event.


   

The Board shall determine the manner of the recovery of any such amounts which
may be due to the Company and which may include, without limitation, set-off
against any amounts which may be owed by the Company to the Participant subject,
in all cases, to applicable law and the terms and conditions of the applicable
plan, arrangement or agreement.


        If any provision contained in this Article shall for any reason, whether
by application of existing law or law which may develop after the Participant’s
acceptance of the grant of Stock Awards hereunder be determined by a court of
competent jurisdiction to be overly broad, the Participant agrees to join the
Company or any of its Affiliates in requesting such court to construe such
provision by limiting or reducing it so as to be enforceable to the extent
compatible with then applicable law.

        12.9         Extension of Stock Award. A Participant’s Stock Award
Agreement may provide that if the issuance of shares of Common Stock would be
prohibited at any time solely because such issuance would violate the
registration requirements under the Securities Act or other applicable
securities laws, then the Participant shall be entitled to exercise, redeem or
receive the shares of Common Stock underlying such Stock Award, as applicable,
on the date that is the earlier of (i) the expiration of the term of the Stock
Award, if applicable, and (ii) a period of three (3) months after the date on
which such exercise, redemption or delivery of shares of Common Stock would not
be in violation of such registration requirement or other applicable securities
laws. The provisions of this Section 12.9 notwithstanding, in the event that a
sale of the shares of Common Stock received pursuant to the Stock Award would
subject the Participant to liability under Section 16(b) or Rule 10b-5 of the
Exchange Act, then, if applicable, the Stock Award will terminate on the
fifteenth (15th) day after the last date upon which such sale would result in
liability, but in no event later than the expiration of the term of the Stock
Award.



A-20


XIII.         ADJUSTMENTS UPON CHANGES IN STOCK

        13.1         Capitalization Adjustments. In the event of any change in
the Common Stock subject to the Plan or subject to any Stock Award by reason of
merger, consolidation, reorganization, recapitalization, reincorporation, stock
dividend, spinoff, dividend in property other than cash, stock split,
liquidating dividend, extraordinary dividends or distributions, combination of
shares, exchange of shares, change in corporate structure or other similar
transaction, the Plan may be appropriately adjusted in the class(es) and maximum
number of securities or other property subject to the Plan pursuant to Section
4.1 above, the ISO Limit, the maximum number of securities subject to award to
any person pursuant to Section 5.3 above, and the number of securities subject
to the option grants to Eligible Directors under Section 7 of the Plan, and the
outstanding Stock Awards may be appropriately adjusted in the class(es) and
number of securities or other property, the price per share of the securities or
other property subject to such outstanding Stock Awards, or any other affected
terms of Stock Awards. The Board may make such adjustments in its sole
discretion, and its determination shall be final, binding and conclusive.

        13.2         Adjustments Upon a Change of Control.

    (i)   In the event of a Change of Control as defined in Section 2.5(i)
through 2.5(iv), such as an asset sale, merger, or change in Board composition,
then the Board or the board of directors of any surviving entity or acquiring
entity may provide or require that the surviving or acquiring entity shall: (1)
assume or continue all or any part of the Stock Awards outstanding under the
Plan; (2) substitute substantially equivalent stock awards (including an award
to acquire substantially the same consideration paid to the shareholders in the
transaction by which the Change of Control occurs) for those outstanding under
the Plan; (3) redeem or purchase such Stock Awards for consideration determined
in a manner consistent with the per share consideration being paid to the other
stockholders of the Company; or (4) any combination of the foregoing. In the
event any surviving entity or acquiring entity refuses to take such actions,
then with respect to Stock Awards held by Participants whose Continuous Service
has not terminated, the Board in its sole discretion and without liability to
any person may: (1) provide for the payment of a cash amount in exchange for the
cancellation of a Stock Award equal to the product of (x) the excess, if any, of
the Fair Market Value per share of Common Stock at such time over the exercise,
redemption or purchase price, if any, times (y) the total number of shares then
subject to such Stock Award; (2) continue the Stock Awards upon such terms as
the Board determines in its sole discretion; (3) provide for issuance of
substitute awards that will substantially preserve the otherwise applicable
terms of any affected Stock Awards (including any unrealized value immediately
prior to the Change of Control) previously granted hereunder, as determined by
the Board in its sole discretion; (4) notify Participants holding an Option,
Stock Appreciation Right, Phantom Stock Unit, Restricted Stock Unit, or
Performance Share Unit that they must exercise or redeem any portion of such
Stock Award (including, at the discretion of the Board, any unvested portion of
such Stock Award) at or prior to the closing of the transaction by which the
Change of Control occurs and that the Stock Awards shall terminate if not so
exercised or redeemed at or prior to the closing of the transaction by which the
Change of Control occurs. With respect to any other Stock Awards outstanding
under the Plan, such Stock Awards shall terminate if not exercised or redeemed
prior to the closing of the transaction by which the Change of Control occurs.
The Board shall not be obligated to treat all Stock Awards, even those that are
of the same type, in the same manner.


    (ii)   In the event of a Change of Control as defined in Section 2.5(v),
such as a dissolution of the Company, all outstanding Stock Awards shall
terminate immediately prior to such event.




A-21


XIV.        AMENDMENT OF THE PLAN AND STOCK AWARDS

        14.1         Amendment of Plan. The Board at any time, and from time to
time, may amend the Plan. However, except as provided in Section 13 of the Plan
relating to adjustments upon changes in Common Stock, no amendment shall be
effective unless approved by the shareholders of the Company: (i) to the extent
shareholder approval is necessary to satisfy the requirements of Section 422 of
the Code, any New York Stock Exchange, Nasdaq or other securities exchange
listing requirements, or other applicable law or regulation; (ii) in respect of
any proposed amendment to Sections 6.4 or 6.5 hereof; or (iii) in respect of any
proposed amendment to Section 11 hereof that would permit the repricing or
cancellation and regrant of Options or Stock Appreciation Rights.

        14.2         Shareholder Approval. The Board may, in its sole
discretion, submit any other amendment to the Plan for shareholder approval or
may resubmit the Plan for reapproval by shareholders, including, but not limited
to, amendments to or reapproval of the Plan intended to satisfy the requirements
of Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.

        14.3         Contemplated Amendments. It is expressly contemplated that
the Board may amend the Plan in any respect the Board deems necessary or
advisable to provide eligible Employees with the maximum benefits provided or to
be provided under the provisions of the Code and the regulations promulgated
thereunder relating to Incentive Stock Options and/or to bring the Plan and/or
Incentive Stock Options granted under it into compliance therewith.

        14.4         No Material Impairment of Rights. Rights under any Stock
Award granted before amendment of the Plan shall not be materially impaired by
any amendment of the Plan unless (i) the Company requests the consent of the
Participant and (ii) the Participant consents in writing.

        14.5         Amendment of Stock Awards. The Board at any time, and from
time to time, may amend the terms of any one or more Stock Awards; provided,
however, that the rights under any Stock Award shall not be materially impaired
by any such amendment unless: (i) the Company requests the consent of the
Participant and the Participant consents in writing, or (ii) such amendment is
necessary pursuant to Section 12.7 hereof or otherwise to meet the minimum
requirements of the Code or applicable law.


XV.         TERMINATION OR SUSPENSION OF THE PLAN

        15.1         Plan Term. The Board may suspend or terminate the Plan at
any time. Unless sooner terminated, the Plan shall terminate on the day before
the tenth (10th) anniversary of the earlier of the date that the Plan is
approved by the shareholders of the Company or the date the Plan is adopted by
the Board. No Stock Awards may be granted under the Plan while the Plan is
suspended or after it is terminated.

        15.2         No Material Impairment of Rights. Suspension or termination
of the Plan shall not materially impair rights and obligations under any Stock
Award granted while the Plan is in effect except with the written consent of the
Participant.


XVI.         EFFECTIVE DATE OF PLAN

        The Plan shall become effective immediately upon its adoption by the
Board, but no Stock Awards may be granted unless and until the Plan has been
approved by the stockholders of the Company,



A-22

which approval shall be within twelve (12) months before or after the date the
Plan is adopted by the Board.


XVII.         CHOICE OF LAW

        The law of the State of Utah shall govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to such
state’s conflict of laws rules.



A-23